      Case 4:16-cv-05047-RMP      ECF No. 68   filed 07/12/19   PageID.860 Page 1 of 2




 1

 2                                                                         FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON

 3
                                                                   Jul 12, 2019
 4                                                                    SEAN F. MCAVOY, CLERK




 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    THOMAS WILLIAM SINCLAIR
      RICHEY,                                     NO: 4:16-CV-5047-RMP
 8
                               Plaintiff,         ORDER TO SHOW CAUSE
 9
            v.
10
      J. AIYEKU; L. YOUNG; and K.
11    WALKER,

12                             Defendants.

13

14         On April 3, 2017, Defendant J. Aiyeku notified this Court of her appeal of

15   the Court’s order granting Plaintiff Thomas Richey’s motion for summary

16   judgment and denying Defendant’s cross-motion for summary judgment to the

17   Ninth Circuit Court of Appeals. See ECF Nos. 57, 60. Rather than schedule

18   proceedings to resolve the outstanding issue of damages, to promote efficiency and

19   economy, the Court awaited resolution of Defendant’s appeal.

20         As of February 14, 2019, the Court of Appeals had stayed Defendant’s

21   appeal until the United States Supreme Court resolved a petition for writ of


     ORDER TO SHOW CAUSE ~ 1
      Case 4:16-cv-05047-RMP       ECF No. 68    filed 07/12/19   PageID.861 Page 2 of 2




 1   certiorari in a related case from the Western District of Washington. ECF No. 66.

 2   On July 3, 2019, Plaintiff notified this Court of the Supreme Court’s denial of

 3   discretionary review. ECF No. 67. Moreover, Plaintiff requests that this Court

 4   now schedule proceedings to resolve any outstanding issues in the present matter.

 5   Id.

 6         Accordingly, IT IS HEREBY ORDERED that no later than July 26,

 7   2019, Defendant shall file any response to Plaintiff’s request to establish a trial

 8   schedule, and the Court promptly will determine whether to set a trial scheduling

 9   conference after that date.

10         IT IS SO ORDERED. The District Court Clerk is directed to enter this

11   Order, provide copies to counsel and Plaintiff at his last known address, and set a

12   case management deadline for July 29, 2019.

13         DATED July 12, 2019.

14
                                                 s/ Rosanna Malouf Peterson
15                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
16

17

18

19

20

21


     ORDER TO SHOW CAUSE ~ 2
